          Case 1:18-cv-02690-JMF Document 37 Filed 01/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JESSICA DENSON                                    Civil Action No. 18-cv-2690 (JMF)

                               Plaintiff,
                                                   NOTICE OF CROSS-MOTION
                v.

 DONALD J. TRUMP FOR PRESIDENT,
 INC.

                              Defendant.


         PLEASE TAKE NOTICE that, upon the Declaration of David Bowles, dated

January 18, 2019, with exhibits; the Declaration of Jessica Denson, dated January 18, 2019; and

the points and authorities set forth in the accompanying Memorandum of Law, dated January

18, 2019, and all prior proceedings, plaintiff Jessica Denson will cross-move this Court, on

February 8, 2019 (or on such other date and at such time as the Court may direct), at the United

States Courthouse for the Southern District of New York, 500 Pearl Street, New York, New

York 10007, before the Honorable Jesse M. Furman, for an Order, pursuant to Rule 12(h) of the

Federal Rules of Civil Procedure, 9 U.S.C. § 10 and Section 7511 of the New York Civil

Practice Law and Rules: (a) dismissing this action for lack of subject matter jurisdiction; (b) to

the extent the Court determines that it has subject matter jurisdiction and proceeds to the merits

of defendant’s motion to confirm arbitral awards, vacating the arbitral awards issued by Judge L.

Paul Kehoe of the American Arbitration Association on October 19, 2018 and December 11,

2018; and (c) granting plaintiff such other relief as the Court deems just and proper.
          Case 1:18-cv-02690-JMF Document 37 Filed 01/18/19 Page 2 of 2



Dated: New York, New York
       January 18, 2019

THE LAW OFFICE OF DAVID K. BOWLES, PLLC



_____________________________
David K. Bowles
14 Wall Street, 20th Floor
New York, New York 10005
Tel. (212) 390-8842
Fax (866) 844-8305
DKB@LawDKB.com

THE LAW OFFICE OF MAURY B. JOSEPHSON, P.C.



_____________________________
Maury B. Josephson, Esq.
626 RXR Plaza
Uniondale, New York 11556
Tel. (516) 343-0090
Fax (516) 977-1315
Email: mbjlaw@verizon.net

Attorneys for the Plaintiff




                                             2
